944 A.2d 753 (2008)
In re: The Nomination Papers of Harold JAMES as a candidate for State Representative in the 186th Legislative District.
Appeal of Mark L. Jones and Ronald R.H. Felder.
8 EAP 2008.
Supreme Court of Pennsylvania.
April 11, 2008.
Lawrence M. Otter, Esq., Harrisburg, for Ronald R.H. Felder.
Lawrence M. Otter, Esq., Harrisburg, for Mark L. Jones.
John P. Sabatina, Esq., Sabatina & Associates, for Harold James.
Louis Lawrence Boyle, Esq., Pedro A. Cortez, PA Department of StateOffice of General Counsel, for Pennsylvania Department of State.
BEFORE: CASTILLE, C.J., and SAYLOR, EAKIN, BAER, TODD and MCCAFFERY, JJ.
Prior report: ___ Pa. ___, 943 A.2d 940.

ORDER
PER CURIAM.
AND NOW, this 11th day of April, 2008, the Order of the Commonwealth Court is AFFIRMED.